UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-1094


DEBORAH SZYMECKI,

                   Plaintiff – Appellant,

             and

CHESTER SZYMECKI,

                   Plaintiff,

             v.

ASHLEY HOUCK,

                   Defendant – Appellee,

             and

THE CITY OF NORFOLK,

                   Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:08-cv-00142-HCM-TEM)


Submitted:    September 22, 2009            Decided:   November 24, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Stephen Merrill, GHENT LAW OFFICES, Norfolk, Virginia, for
Appellant. Edward A. Fiorella, Jr., FRAIM AND FIORELLA, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Deborah       Szymecki    appeals   the   district      court’s    order

granting summary judgment in favor of the Defendant based on

qualified immunity and dismissing Szymecki’s 42 U.S.C. § 1983

(2006) complaint in which she alleged violations of her First

Amendment rights.         Finding no error, we affirm.

            This court reviews de novo a district court’s order

granting summary judgment.            Providence Square Assocs., L.L.C. v.

G.D.F., Inc., 211 F.3d 846, 850 (4th Cir. 2000).                          “Qualified

immunity protects government officials from civil damages in a

§ 1983 action insofar as their conduct does not violate clearly

established       statutory    or     constitutional      rights     of     which     a

reasonable       person    would     have   known.”       Edwards    v.     City     of

Goldsboro, 178 F.3d 231, 250 (4th Cir. 1999) (internal quotation

marks and citation omitted).            In determining whether a defendant

is    entitled     to     qualified     immunity,     a    court     must     decide

(1) whether there has been a violation of a constitutional right

and (2) whether that right was clearly established at the time

of the alleged misconduct.              Walker v. Prince George’s County,

575 F.3d 426, 429 (4th Cir. 2009) (citing Pearson v. Callahan,

129   S.   Ct.    808,    815-16     (2009)).     However,     “judges       of     the

district courts and the courts of appeals [are] permitted to

exercise their sound discretion in deciding which of the two

prongs of the qualified immunity analysis should be addressed

                                            3
first in light of the circumstances in the particular case at

hand.”    Pearson, 129 S. Ct. at 818.

            In determining whether there has been a violation of a

constitutional right, the court should identify the right “at a

high     level    of   particularity.”                Edwards,    178    F.3d       at    251

(citations omitted).           To decide whether that right was clearly

established, “courts in this circuit [ordinarily] need not look

beyond    the     decisions     of     the    Supreme      Court,       this    court      of

appeals, and the highest court of the state in which the case

arose . . . .”           Id. (internal quotation marks and citation

omitted).        Accordingly, if the right is recognized in another

circuit and not in this circuit, the “official will ordinarily

retain the immunity defense.”                 Id.       Moreover, the contours of

the    constitutional        right   “must       be    sufficiently      clear      that    a

reasonable       official      would     understand        what     [she]      is        doing

violates that right.”           Hope v. Pelzer, 536 U.S. 730, 739 (2002)

(citation omitted).

            Here,      the    district       court     concluded     that      Szymecki’s

asserted First Amendment right to record police activities on

public property was not clearly established in this circuit at

the time of the alleged conduct.                      We have thoroughly reviewed

the    record    and   the    relevant       legal     authorities      and    we    agree.

Accordingly, we affirm the order of the district court.



                                             4
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5